Citation Nr: 1229753	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White Syndrome.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of this case was subsequently transferred to the RO in Waco, Texas.

In an October 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for Wolff-Parkinson-White (WPW) Syndrome.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a joint motion for remand (JMR), vacating the Board's October 2008 decision and remanding the issue to the Board.

In August 2010, and in July 2011, the Board remanded this matter for additional evidentiary development.  

For the reasons indicated below, the appeal is REMANDED to the RO.  


REMAND

The Veteran is seeking service connection for WPW Syndrome. She contends that this condition preexisted her military service and was aggravated therein; or in the alternative, is related to her military service.

Pursuant to the Board's prior remands, the Veteran was scheduled for VA examinations in September 2010 and October 2011.  She did not report for either of these examinations.  

In February 2012, the Veteran's representative requested 30 days to contact the Veteran regarding her failure to attend the October 2011 VA examination.  No subsequent contact from the Veteran or her representative has been received.

The Veteran previously underwent a VA examination for arrhythmias in February 2008.  At that time, the VA examiner noted that there was no current objective evidence of active WPW syndrome, but that there were current symptoms/palpitations more likely due to benign premature ventricular contractions (PVCs) which are documented in her VA treatment records.  The VA examiner further opined that the Veteran most likely had preexisting WPW Syndrome, which was likely exacerbated during service.

In its October 2008 decision, the Board determined that, despite the VA examiner's conclusion that the Veteran had preexisting WPW Syndrome, the presumption of soundness had not been rebutted in this case "because the examiner provided no supporting rationale for her conclusion."  

As noted in the December 2009 JMR, the Board's finding that the VA examiner failed to provide a supporting rationale rendered that opinion inadequate for rating purposes.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 311 (2007).  Thus, the RO has attempted to schedule the Veteran for a new examination on two separate occasions now. 38 C.F.R. § 3.159 (c)(4).

In July 2010, the Veteran's representative pointed out that while the February 2008 VA examination for arrhythmias found no objective evidence of active WPW Syndrome, the Veteran did have current symptoms/palpitations.  The Veteran's representative then cited an internet medical article, posted on the American Heart Association's web site, which indicates that WPW Syndrome involves PVCs.

Under the circumstances of this case, the Veteran should be provided with a final opportunity to identify any current treatment records which may be available, and attend a VA examination for purposes of determining the current severity and etiology of any current heart disability found.  Should the Veteran fail to attend this examination, the VA examiner should be asked to provide a supplemental medical opinion addressing the current nature and likely etiology of the claimed WPW Syndrome and PVC findings.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated her for any heart disability since her discharge from service, including  WPW Syndrome and PVC findings.

2.  Schedule the Veteran for the appropriate VA examination in order to determine the current nature and likely etiology of her: (a) claimed WPW Syndrome; and (b) PVC findings.  The claims folder must be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner must provide a medical opinion on the issues listed below.  If the Veteran fails to attend the scheduled examination, the VA examiner must provide the requested opinions based upon the evidence of record.

(a) Does the Veteran currently have WPW Syndrome?  

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the WPW Syndrome existed prior to her entry onto active duty?

(c) If the answer to (b) is yes, does the evidence of record clearly and unmistakably show that the preexisting WPW Syndrome was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that the Veteran's WPW Syndrome had its onset in service?

(e) Are the documented post service findings of PVCs related to the Veteran's military service, including her inservice treatment for WPW Syndrome. 

A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination, and to cooperate in the development of her claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



